1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     MURRAY LEFFERS,                                  Case No. 3:19-cv-00327-MMD-CBC

7                                        Plaintiff,                  ORDER
             v.
8
      AMAZON, et al.,
9
                                    Defendants.
10

11

12         Before the Court is the Report and Recommendation of United States Magistrate

13   Judge Carla B. Carry (ECF No. 5) relating to Plaintiff’s application to proceed in forma

14   pauperis (ECF No. 1) and pro se Complaint (ECF No. 1-1). Plaintiff had until September

15   9, 2019, to file an objection. To date, no objection to the R&R has been filed. For this

16   reason, the Court adopts the R&R.

17         This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the Court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” Id. Where a party fails to object, however,

22   the court is not required to conduct “any review at all . . . of any issue that is not the

23   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

24   Circuit has recognized that a district court is not required to review a magistrate judge’s

25   report and recommendation where no objections have been filed. See United States v.

26   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

27   employed by the district court when reviewing a report and recommendation to which no

28   objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.
1    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

2    district courts are not required to review “any issue that is not the subject of an objection”).

3    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

4    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

5    1226 (accepting, without review, a magistrate judge’s recommendation to which no

6    objection was filed).

7           While Plaintiff has failed to object to Judge Carry’s recommendation, the Court will

8    conduct a de novo review to determine whether to adopt the R&R. Upon reviewing the

9    R&R and proposed Complaint, this Court finds good cause to accept and adopt the

10   Magistrate Judge’s R&R.

11          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

12   5) is adopted in full.

13          It is ordered that Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is

14   granted. Plaintiff will not be required to pay an initial fee.

15          It is further ordered that the Clerk detach and file the Complaint (ECF No. 1-1).

16          It is further ordered that the Complaint be dismissed with prejudice.

17          The Clerk is directed to enter judgment in accordance with this Order and closed

18   this case.

19          DATED THIS 13th day of September 2019.

20

21                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
